Vanguard International Equity Index Funds Supplement to the Statement of Additional Information Dated February 25, 2011 (revised March 3, 2011) The table describing funds and share classes under the heading Description of the Trust is replaced with the following: Share Classes 1 Institutional Fund 2 Investor AdmiralInstitutional Plus Signal ETF Vanguard European Stock Index Fund 3 VEURX VEUSX VESIX VEUPX VESSX VGK Vanguard Pacific Stock Index Fund 4 VPACX VPADX VPKIX VPAPX VPASX VPL Vanguard Emerging Markets Stock Index Fund 5 VEIEX VEMAX VEMIX VEMRX VERSX VWO Vanguard FTSE All-World ex-US Index Fund VFWIX  VFWSX VFWPX  VEU Vanguard Total World Stock Index Fund VTWSX  VTWIX   VT Vanguard FTSE All-World ex-US Small-Cap Index Fund VFSVX  VFSNX   VSS Vanguard Global ex-U.S. Real Estate Index Fund VGXRX  VGRNX  VGRLX VNQI 1 Individually, a class; collectively, the classes. 2 Individually, a Fund; collectively, the Funds. 3 The ETF Share class is known as Vanguard MSCI Europe ETF (formerly known as Vanguard European ETF). 4 The ETF Share class is known as Vanguard MSCI Pacific ETF (formerly known as Vanguard Pacific ETF). 5 The ETF Share class is known as Vanguard MSCI Emerging Markets ETF (formerly known as Vanguard Emerging Markets ETF). © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 072A 062011
